department of the treasury internal_revenue_service washington d c date cc el gl br2 gl-706439-98 uil number release date memorandum for district_counsel kansas-missouri district from subject kathryn a zuba chief branch general litigation nominee - offer_in_compromise this responds to your request dated date this document is not to be cited as precedent legend taxpayer x taxpayer y taxpayer z city a year date a date b date c amount a amount b amount c amount d amount e gl-706439-98 by memorandum dated date you requested our review of advice which you issued on that date to the chief special procedures branch kansas- missouri district the spb requested advice on two issues first whether a nominee may submit an offer_in_compromise based on doubt as to collectibility on behalf of the taxpayer against whom the assessment was made and second whether nominee liens in general may be compromised in your advice memorandum you concluded that the nominee could not compromise the liability on behalf of the taxpayer and that nominee liens generally are not subject_to compromise we have reviewed your memorandum and in general agree with your conclusions issues whether a nominee may file an offer_in_compromise on behalf of the taxpayer liable for the assessment whether nominee liens may be compromised under sec_7122 conclusions absent authority to enter into a binding contract on behalf of the taxpayer against whom the assessment was made a nominee may not compromise the tax_liability giving rise to the lien sec_7122 of the internal_revenue_code authorizes the service to compromise tax_liabilities a nominee lien can be extinguished only by satisfying the underlying liability whether by full payment or by compromise_agreement executed by an individual with authority to do so facts on date b the internal_revenue_service filed a proof_of_claim in the probate_court for city a against the estate of taxpayer x for a total of amount a the claim included income taxes for year totaling amount b plus additions to tax and interest and amount c plus additions to tax and interest taxpayer y was appointed personal representative of the estate a probate_court filing of date a listed probate assets of the estate totaling amount d in the time since becoming personal representative taxpayer y liquidated substantially_all of the estate’s property and invested the proceeds in other ventures ostensibly to increase the value of the estate in an interview with the irs on date c taxpayer y was unable to identify the specific investments made and was described by the revenue_officer as evasive a statement later submitted to the irs by taxpayer y's attorney showed that funds totaling amount e had been gl-706439-98 disbursed that the initial filing with the probate_court had apparently been false and that individuals to whom bequests had been made had not been paid the service has asserted a nominee lien against assets held by taxpayers y and z alleging that the estate of taxpayer x is the actual owner of the assets and that they are subject_to the federal_tax_lien against the estate taxpayers y and z have attempted to free the assets from the lien by submitting an offer_in_compromise of the underlying tax_liability the offer was submitted by taxpayers y and z as nominees and not by taxpayer y in his capacity as personal representative of the estate discussion when a person liable to pay tax to the united_states fails to do so upon notice_and_demand the amount of the tax together with interest and penalties becomes a lien in favor of the united_states on all real and personal_property belonging to the taxpayer sec_6321 this lien reaches every interest in property belonging to the taxpayer 472_us_713 the supreme court has held that the lien created by sec_6321 extends beyond the taxpayer reaching property belonging to the taxpayer but held by his alter ego or nominee g m leasin429_us_338 thus a federal_tax_lien may be foreclosed against property which is titled to another but which is actually the property of the taxpayer courts have consistently ignored the fact that property is in a third party’s name and allowed the service to pursue such property to satisfy tax_liens against the true owner e g g m leasing u s pincite 505_f2d_1031 10th cir in this case the service has asserted that property in the hands of taxpayers y and z is held by them as nominees of the taxpayer the estate of taxpayer x the facts which you have supplied support this contention and it appears to be undisputed by taxpayers y and z taxpayers y and z have submitted an offer to compromise the tax_liability of the estate in an effort to remove the federal_tax_lien sec_7122 authorizes the secretary to compromise a taxpayer’s liability sec_7122 an agreement to compromise is a contract between the government and the taxpayer subject_to rules applicable to contracts see 303_f2d_1 5th cir 16_f2d_694 5th cir cert_denied 274_us_741 this contract relates to the entire liability of the taxpayer and conclusively settles all questions of liability therefor sec_301_7122-1 although the property held by taxpayers y and z is subject_to the federal_tax_lien they are not the taxpayers against whom the tax_liability was assessed as such they cannot compromise the underlying tax_liability unless they have the authority to enter into a binding contract on behalf of the taxpayer possession of the property gl-706439-98 in and of itself will not give the power to bind the estate to a contract with the government you note that taxpayer y is the personal representative of the estate and that he may be able to use this authority to submit an offer on behalf of the estate we see no problem with your reasoning and agree that as personal representative he may be able to enter into a contract to resolve the liability of the estate as an alternative theory your memorandum of date advised that the service should assert transferee_liability against taxpayer y under sec_6901 your memorandum of date again raised this possibility but noted that the statute_of_limitations had lapsed as you stated a transferee may compromise his own liability see revrul_72_436 1972_2_cb_643 however because the liability of the transferee is personal such an offer would be evaluated by weighing the individual liability of the transferee against the service’s ability to collect from that transferee the second issue delineated in your memorandum was whether nominee liens are subject_to sec_7122 you reason that the statute regulations and procedures do not contemplate such a compromise further you note that the nominee is not personally liable and therefore has nothing to compromise the federal_tax_lien arises pursuant to sec_6321 upon assessment notice_and_demand and failure to pay the lien is a mechanism that permits the collection of the tax as discussed above sec_7122 provides for the compromise of that tax the compromise of the liability extinguishes all federal tax_liens against the taxpayers’ property upon full performance of the contract in contrast sec_6325 provides for the discharge of property subject_to a lien for which the underlying tax_liability has not been satisfied in this case a valid binding contract to compromise the estate’s liabilities would eliminate the lien on the property held by taxpayers y and z as nominees taxpayers y and z cannot enter into such a contract should taxpayer y in his capacity as personal representative of the estate successfully reach a compromise_agreement with the government the lien against the estate’s property wherever held would be extinguished if you have any further questions please call the general litigation attorney who handled this case pincite-3620
